IN THE SUPREME COURT OF THE STATE OF NEVADA


                ROBERT LEE JOHNSON,                                  No. 69377
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                                                          FILED
                                  Respondent.                             JAN 1 2 2016
                                                                          TRACE K. LINDEMAN
                                                                       CLERK OF SUPREME COURT

                                                                           DEPUTY OLER

                                     ORDER DISMISSING APPEAL

                            This is an appeal from a judgment of conviction. Second
                Judicial District Court, Washoe County; Janet J. Berry, Judge.
                            Appellant's counsel has filed a notice of voluntary withdrawal
                of this appeal. Counsel advises this court that he has informed appellant
                of the legal effects and consequences of voluntarily withdrawing this
                appeal, including that appellant cannot hereafter seek to reinstate this
                appeal, and that any issues that were or could have been brought in this
                appeal are forever waived. Having been so informed, appellant consents
                to a voluntary dismissal of this appeal. Cause appearing, we
                            ORDER this appeal DISMISSED.'

                                                    crit,t;
                                        Hardesty


                                   mm.m■   j
                                                                                         , J.
                Saitta                                   Pickering


                     'Because no remittitur will issue in this matter, see NRAP 42(b), the
                one-year period for filing a post-conviction habeas corpus petition under
                NRS 34.726(1) shall commence to run from the date of this order.

SUPREME COURT
      OF
    NEVADA

(0) 1947A   e
                 cc:   Hon. Janet J. Berry, District Judge
                       Law. Offices of John E. Oakes
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk
                       Robert Lee Johnson




SUPREME COURT
        OF
     NEVADA


k0) 1947A    e                                       2